     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 1 of 51 PageID #: 13750




1

2

3

4

5

6

7                    IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                     COUNTY OF YAKIMA
8
        KING MOUNTAIN TOBACCO COMPANY,
9
        INC.,                                                   NO.   19-2-04309-39
10
                               Plaintiff,
11
                        v.                                      PLAINTIFF’S FIRST SET OF
12
                                                                INTERROGATORIES AND
        KAMIAKIN WHEELER, KANIM JAMES, and                      REQUESTS FOR PRODUCTION
13                                                              OF DOCUMENTS TO
        LONE WARRIOR HOLDINGS, INC.,                            DEFENDANT LONE WARRIOR
14
                               Defendants;                      AND RESPONSES THERETO
15

16
        KAMIAKIN WHEELER and KANIM JAMES,
17
                               Third-Party Plaintiffs,
18

19                     v.
20
        TRINA WHEELER, an individual; YANCEY
21      BLACK,   an    individual;   TERRYANNA
        WHEELER, an individual; and TRUMAN JAY
22      THOMPSON, an individual;
23
                               Third-Party Defendant.
24

25
               TO:            Defendant Lone Warrior Holdings, Inc.

26




                                                                                      ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                         2600 TWO UNION SQUARE
                                                                                      601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                 SEATTLE WA 98101-4000
        WARRIOR - 1                                                                   TELEPHONE 206 624-1230
                                                                                      Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 2 of 51 PageID #: 13751




1              AND TO:        Sean Small, Mario A. Bianchi, and Paul J. Spadafora, Attorneys for
2
       Defendants
3
               Plaintiff King Mountain Tobacco Company, Inc. hereby submits to Defendant Lone Warrior
4

5      Holdings, Inc. the following First Set of Interrogatories and Requests for Production of Documents.

6                               GENERAL RESPONSES AND OBJECTIONS
7
               The following objections apply generally to all of claimant’s discovery requests:
8
                              (1)     Lone Warrior objects to all discovery requests to the extent they are
9

10             ambiguous.
11
                              (2)     Lone Warrior objects to all discovery requests to the extent they
12
               request admissions or information or documents or things that are confidential.
13

14                            (3)     Lone Warrior objects to all discovery requests to the extent they

15             request admissions or information or documents which are cumulative.
16
                              (4)     Lone Warrior objects to all discovery requests to the extent they
17
               request admissions or information or documents which are irrelevant.
18

19                            (5)     Lone Warrior objects to all discovery requests to the extent they
20
               request admissions or information or documents which are legal conclusions.
21
                              (6)     Lone Warrior objects to all discovery requests to the extent they
22

23             request admissions or information or documents which are major facts.

24                            (7)     Lone Warrior objects to all discovery requests to the extent they
25
               request admissions or information or documents which are otherwise obtainable.
26




                                                                                              ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                 2600 TWO UNION SQUARE
                                                                                              601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                         SEATTLE WA 98101-4000
        WARRIOR - 2                                                                           TELEPHONE 206 624-1230
                                                                                              Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 3 of 51 PageID #: 13752




1                             (8)     Lone Warrior objects to all discovery requests to the extent they
2
               request admissions or information or documents which are overly broad and burdensome.
3
                              (9)     Lone Warrior objects to all discovery requests to the extent they
4

5              request admissions or information or documents which are privileged.

6                             (10)    Lone Warrior objects to all discovery requests to the extent they
7
               request admissions or information or documents which are publicly available.
8
                              (11)    Lone Warrior objects to all discovery requests to the extent they
9

10             request admissions or information or documents which are state of mind.
11
                              (12)    Lone Warrior objects to all discovery requests to the extent they
12
               request admissions or information or documents which are undefined.
13

14                            (13)    Lone Warrior objects to all discovery requests to the extent they

15             request admissions or information or documents which are unavailable.
16
                              (14)    Lone Warrior objects to all discovery requests to the extent they are
17
               inconsistent with or purport to require any action not required by the Superior Court Civil
18

19             Rules or the King County Local Rules (collectively the “Rules”). Without limited the
20
               generality of this objection, Lone Warrior objects to all discovery requests to the extent that
21
               they (a) go beyond the scope of discovery permitted by the Rules and/or (b) purport to
22

23             impose a duty of supplementation greater than that imposed by the Rules.

24

25

26




                                                                                                ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                   2600 TWO UNION SQUARE
                                                                                                601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                           SEATTLE WA 98101-4000
        WARRIOR - 3                                                                             TELEPHONE 206 624-1230
                                                                                                Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 4 of 51 PageID #: 13753




1                             (15)    Nothing set forth in Lone Warrior’s general objections, specific
2
               objections, answers or responses to any discovery requests is intended as or should be
3
               construed as a waiver of these general objections or to any specific objections.
4

5                             (16)    Certain of the information or documents or things within the scope of

6              any of the discovery requests may be considered to be confidential and will be produced
7
               only in redacted form or upon execution and entry of a Stipulated Protective Order in form
8
               acceptable to the Lone Warrior.
9

10                            (17)    Lone Warrior reserves the right to move later for a protective order or
11
               otherwise seek relief from the Court if the parties are unable to resolve Lone Warrior’s
12
               objections by agreement.
13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                                              ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                 2600 TWO UNION SQUARE
                                                                                              601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                         SEATTLE WA 98101-4000
        WARRIOR - 4                                                                           TELEPHONE 206 624-1230
                                                                                              Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 5 of 51 PageID #: 13754




1                                          I.    INTERROGATORIES
2
               1.       Identify the persons with substantive knowledge regarding the facts and
3
       circumstances of the Complaint, your Answer, and the Counterclaims; for each such person, provide
4

5      a summary of the knowledge they have.

6              ANSWER:
7
       Objection. This interrogatory is overly broad and unduly burdensome. Defendants have
8
       attempted to answer this interrogatory in good faith but cannot be reasonably expected to
9

10     identify all persons who may have knowledge of this matter. Furthermore, Defendants do not
11
       have personal knowledge of others’ knowledge. Notwithstanding the foregoing objections or
12
       any of the general objections above, the following likely have knowledge of the facts,
13

14     circumstances related to the Complaint, Answer, and Counterclaims:

15                  •   King Mountain Tobacco Company (“KMT”)
16
                    •   Lone Warrior Holdings, Inc. (“LWH”)
17

18                  •   Kamiakin Wheeler (“KW”)

19                  •   Kanim James (“KJ”)
20
                    •   Gretchen Cox
21

22
                    •   Kai Gachupin

23                  •   Tiburcio Rodriguez
24
                    •   Katie Fiander
25

26
                    •   Trina Ann Wheeler (“TAW”)



                                                                                          ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                             2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                     SEATTLE WA 98101-4000
        WARRIOR - 5                                                                       TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 6 of 51 PageID #: 13755




1                    •   Terryanna Wheeler (“TW”)
2
                     •   Jacobs Tobacco Co. (“JTC”)
3
                     •   Diamond Mountain Manufacturing, LLC (“DMM”)
4

5                    •   U.S. Patent and Trademark Office (“USPTO”)
6
                     •   Truman Jay Thompson (“JT”)
7
                     •   Global Ventures, Inc. (“GVI”)
8

9                    •   Gordon Boyd
10
                     •   Mark Boyd
11
                     •   Yancey Black (“Yancey”)
12

13                   •   Tim Carlson (“TC”)
14
                     •   Irwin Schwartz (in his capacity as administrator for estate)
15
                     •   Dolph Barnhouse
16

17                   •   John Hyink
18
                     •   Jaime Aburto
19
                2.       Identify the persons who are employed by Defendants.
20

21             ANSWER:

22                   •   Kamiakin Wheeler
23
                     •   Kanim James
24

25
                     •   Kai Gachupin

26                   •   Tiburcio Rodriguez



                                                                                        ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                           2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                   SEATTLE WA 98101-4000
        WARRIOR - 6                                                                     TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 7 of 51 PageID #: 13756




1                    •   Katie Fiander
2
                     •   Benjamin Tucker
3
                     •   Dan Robb-Bryan
4

5

6
                3.       Identify the persons who have consulted or otherwise provided services to Defendants
7
        relating to any business involving Tobacco Products.
8

9              ANSWER:

10             Objection, overbroad & vague; not reasonably calculated to lead to the discovery of
11
       admissible evidence. This interrogatory cannot be answered as stated. In non-exclusive
12
       example, “service” is undefined, and “relating to any business involving Tobacco Products” is
13

14     broader than the Tobacco Products at issue in this case.                Defendants are unable to
15
       meaningfully answer this interrogatory absent further clarification from Plaintiff.
16
               Notwithstanding the foregoing objections, and without waiver of same: Defendant is
17

18     not aware of any parties it consulted with.

19

20

21

22

23             4.        Identify the banks and/or financial institutions where Defendants do any business,
24
       including the applicable account numbers.
25
               ANSWER:
26




                                                                                               ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                  2600 TWO UNION SQUARE
                                                                                               601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                          SEATTLE WA 98101-4000
        WARRIOR - 7                                                                            TELEPHONE 206 624-1230
                                                                                               Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 8 of 51 PageID #: 13757




1              Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
2
       evidence, unduly burdensome, harassing. This constitutes a premature attempt to engage in
3
       collections activities before Plaintiff has obtained a judgment.
4

5

6              5.     Identify the institutions from which Defendants have been issued credit cards; for
7
       each such institution, provide the credit card number.
8
               ANSWER:
9

10             Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
11
       evidence, unduly burdensome, harassing. This constitutes a premature attempt to engage in
12
       collections activities before Plaintiff has obtained a judgment.
13

14

15

16
               6.     Identify the entities Defendants do business with relating to Defendants’ Tobacco
17
       Products Business.
18

19             ANSWER:
20
               Objection, overbroad & vague; not reasonably calculated to lead to the discovery of
21
       admissible evidence. In non-exclusive example, “relating to Defendants’ Tobacco Products
22

23     Business” is broader than the Tobacco Products at issue in this case. Defendants further object

24     that the definition of “Tobacco Products Business” is inherently overbroad.
25

26




                                                                                          ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                             2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                     SEATTLE WA 98101-4000
        WARRIOR - 8                                                                       TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 9 of 51 PageID #: 13758




1              Notwithstanding the foregoing objections, and without waiver of same: Jacobs Tobacco
2
       Company.
3

4

5

6              7.     Identify the shipping companies used by Defendants in its Tobacco Products
7
       Business.
8
               ANSWER:
9

10             Objection, overbroad & vague; not reasonably calculated to lead to the discovery of
11
       admissible evidence. In non-exclusive example, “relating to Defendants’ Tobacco Products
12
       Business” is broader than the Tobacco Products at issue in this case. Defendants further object
13

14     that the definition of “Tobacco Products Business” is inherently overbroad.

15             Notwithstanding the foregoing objections, and without waiver of same: Yakima Valley
16
       Transportation, LLC
17

18

19             8.     Identify the entities that provide the blend used in Defendants’ Tobacco Product
20
       Business.
21
               ANSWER:
22

23             Objection, Plaintiffs may not use this litigation as a guise to obtain confidential and

24     proprietary information which could be used by KMT to obtain an unfair competitive
25
       advantage against LWH. This interrogatory is overbroad & vague; not reasonably calculated
26




                                                                                         ATTORNEYS AT LAW
        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                            2600 TWO UNION SQUARE
                                                                                         601 UNION STREET
        FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                    SEATTLE WA 98101-4000
        WARRIOR - 9                                                                      TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 10 of 51 PageID #:
                                         13759




1    to lead to the discovery of admissible evidence. Defendants further object that the definition
2
     of “Tobacco Products Business” is inherently overbroad.
3
            Notwithstanding the foregoing objections, and without waiver of same: There were no
4

5    entities that provided a blend used by Defendant during the time that Kamiakin and Kanim

6    were employees of KMT
7

8
            9.        Identify the locations where Tobacco Products with the “Rainier” mark are being
9

10   sold; for each such location, provide the applicable contact information (person, address, phone
11
     number, etc.).
12
            ANSWER:
13

14          Objection, Plaintiffs may not use this litigation as a guise to obtain confidential and

15   proprietary information which could be used by KMT to obtain an unfair competitive
16
     advantage against LWH. This interrogatory is overbroad & vague; not reasonably calculated
17
     to lead to the discovery of admissible evidence. Defendants further object that the definition
18

19   of “Tobacco Products Business” is inherently overbroad.
20
            Notwithstanding the foregoing objections, and without waiver of same: Nations
21
     Trading is the distributor of products that utilize the Rainier mark. Any such products are
22

23   only currently sold on reservations located within the State of New York. Jacobs Tobacco sells

24   to Nations Trading and Nations Trading distributes the product. Defendant does not have full
25
     access to all retail locations that currently sell the product.
26




                                                                                        ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                              2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                      SEATTLE WA 98101-4000
     WARRIOR - 10                                                                       TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 11 of 51 PageID #:
                                         13760




1

2

3
            10.       Identify the locations where Tobacco Products with the “Yakama” mark are being
4

5    sold; for each such location, provide the applicable contact information (person, address, phone

6    number, etc.).
7
            ANSWER:
8
            Objection, Plaintiffs may not use this litigation as a guise to obtain confidential and
9

10   proprietary information which could be used by KMT to obtain an unfair competitive
11
     advantage against LWH. This interrogatory is overbroad & vague; not reasonably calculated
12
     to lead to the discovery of admissible evidence. Defendants further object that the definition
13

14   of “Tobacco Products Business” is inherently overbroad.

15          Notwithstanding the foregoing objections, and without waiver of same: Defendant is
16
     not currently selling any products with the “Yakama” mark.
17

18

19

20
            11.       Identify the locations where Tobacco Products with the “Chieftan” mark are being
21
     sold; for each such location, provide the applicable contact information (person, address, phone
22

23   number, etc.).

24          ANSWER:
25

26




                                                                                        ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                              2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                      SEATTLE WA 98101-4000
     WARRIOR - 11                                                                       TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 12 of 51 PageID #:
                                         13761




1           Objection, Plaintiffs may not use this litigation as a guise to obtain confidential and
2
     proprietary information which could be used by KMT to obtain an unfair competitive
3
     advantage against LWH. This interrogatory is overbroad & vague; not reasonably calculated
4

5    to lead to the discovery of admissible evidence. Defendants further object that the definition

6    of “Tobacco Products Business” is inherently overbroad.
7
            Notwithstanding the foregoing objections, and without waiver of same: Defendant is
8
     not currently selling any products with the “Chieftain” mark.
9

10

11
            12.    State the factual basis for your Ninth Affirmative Defense.
12
            ANSWER:
13

14          Defendants object that this request constitutes an impermissible attempt to require

15   Defendants to “put on a dress rehearsal of the trial,” and an improper request to Defendant to
16
     “state evidence upon which he intends to rely to prove any fact or facts.” See Weber v. Biddle,
17
     72 Wn.2d 22, 29 (1967).
18

19          Defendants further object to this request for production as premature contention
20
     interrogatory. Contention discovery is properly reserved for use towards the end of the
21
     discovery period, and discovery into the issues presented in Plaintiff’s complaint is ongoing.
22

23   See In re Convergent Technologies Securities Litigation, 108 F.R.D. 328, passim (N.D. Cal. Oct.

24   28, 1985).
25

26




                                                                                      ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                            2600 TWO UNION SQUARE
                                                                                      601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                    SEATTLE WA 98101-4000
     WARRIOR - 12                                                                     TELEPHONE 206 624-1230
                                                                                      Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 13 of 51 PageID #:
                                         13762




1           Defendants further object that the factual basis for this affirmative defense is based
2
     primarily on records in the custody and control of Plaintiff and third parties, such as Global
3
     Ventures. Notwithstanding the foregoing objections, and without waiver of same: see
4

5    documents produced herewith. Discovery is ongoing and continuous. This answer will be
6
     supplemented as necessary.
7

8

9

10          13.    State the factual basis for your Tenth Affirmative Defense.
11
            ANSWER:
12
            Defendants object that this request constitutes an impermissible attempt to require
13

14   Defendants to “put on a dress rehearsal of the trial,” and an improper request to Defendant to
15
     “state evidence upon which he intends to rely to prove any fact or facts.” See Weber v. Biddle,
16
     72 Wn.2d 22, 29 (1967).
17

18          Defendants further object to this request for production as premature contention

19   interrogatory. Contention discovery is properly reserved for use towards the end of the
20
     discovery period, and discovery into the issues presented in Plaintiff’s complaint is ongoing.
21
     See In re Convergent Technologies Securities Litigation, 108 F.R.D. 328, passim (N.D. Cal. Oct.
22

23   28, 1985).
24
            Defendants further object that the factual basis for this affirmative defense is based
25
     primarily on records in the custody and control of Plaintiff and third parties, such as Global
26




                                                                                      ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                            2600 TWO UNION SQUARE
                                                                                      601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                    SEATTLE WA 98101-4000
     WARRIOR - 13                                                                     TELEPHONE 206 624-1230
                                                                                      Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 14 of 51 PageID #:
                                         13763




1    Ventures. Notwithstanding the foregoing objections, and without waiver of same: see
2
     documents produced herewith. Discovery is ongoing and continuous. This answer will be
3
     supplemented as necessary.
4

5

6

7
            14.     Identify all experts witnesses you intend to use at trial, along with a list of those
8

9
     documents that you have provided to this expert and/or that the expert has considered and/or relied

10   upon in his/her analysis of the issues in this dispute.
11
            ANSWER:
12
            Defendants have yet to retain an expert. Discovery is ongoing and continuous. This
13

14   answer will be supplemented as necessary.

15

16
            15.     Please describe the amounts and the bases thereof for all damages that you claim for
17
     each of the causes of actions/claims you assert against Plaintiff
18

19          ANSWER:
20
            See Counterclaims, Crossclaims, and attached records. Defendant LWH has not sought
21
     damages against Plaintiff at this time. Discovery is ongoing and continuous. This answer will
22

23   be supplemented as necessary.

24

25

26




                                                                                           ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                 2600 TWO UNION SQUARE
                                                                                           601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                         SEATTLE WA 98101-4000
     WARRIOR - 14                                                                          TELEPHONE 206 624-1230
                                                                                           Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 15 of 51 PageID #:
                                         13764




1                                    REQUESTS FOR PRODUCTION
2
             1.      Please produce all documents Defendants rely upon to support any of their claims or
3
     defenses in this litigation.
4

5            RESPONSE:

6            Objection, overbroad, unduly burdensome. Defendants further object that this request
7
     constitutes an impermissible attempt to require Defendants to “put on a dress rehearsal of the
8
     trial,” and an improper request to Defendant to “state evidence upon which he intends to rely
9

10   to prove any fact or facts.” See Weber v. Biddle, 72 Wn.2d 22, 29 (1967).
11
             Defendants further object to this request for production as premature contention
12
     discovery request. Contention discovery is properly reserved for use towards the end of the
13

14   discovery period, and discovery into the issues presented in Plaintiff’s complaint is ongoing.

15   See In re Convergent Technologies Securities Litigation, 108 F.R.D. 328, passim (N.D. Cal. Oct.
16
     28, 1985).
17
             Notwithstanding the foregoing objections, and without waiver of same: see attached
18

19   documents. As discovery is still ongoing, Defendant reserves the right to supplement this
20
     answer as necessary.
21

22

23

24           2.      Please produce all documents related to any of your affirmative defenses.
25
             RESPONSE:
26




                                                                                           ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                 2600 TWO UNION SQUARE
                                                                                           601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                         SEATTLE WA 98101-4000
     WARRIOR - 15                                                                          TELEPHONE 206 624-1230
                                                                                           Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 16 of 51 PageID #:
                                         13765




1           Objection, overbroad, unduly burdensome. Defendants further object that this request
2
     constitutes an impermissible attempt to require Defendants to “put on a dress rehearsal of the
3
     trial,” and an improper request to Defendant to “state evidence upon which he intends to rely
4

5    to prove any fact or facts.” See Weber v. Biddle, 72 Wn.2d 22, 29 (1967).

6           Defendants further object to this request for production as premature contention
7
     discovery request. Contention discovery is properly reserved for use towards the end of the
8
     discovery period, and discovery into the issues presented in Plaintiff’s complaint is ongoing.
9

10   See In re Convergent Technologies Securities Litigation, 108 F.R.D. 328, passim (N.D. Cal. Oct.
11
     28, 1985).
12
            Notwithstanding the foregoing objections, and without waiver of same: see attached
13

14   documents. As discovery is still ongoing, Defendant reserves the right to supplement this

15   answer as necessary.
16

17

18

19          3.     Please produce Defendants’ bank and financial institution records.
20
            RESPONSE:
21
            Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
22

23   evidence, unduly burdensome, harassing. This constitutes a premature attempt to engage in

24   collections activities before Plaintiff has obtained a judgment.
25

26




                                                                                        ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                              2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                      SEATTLE WA 98101-4000
     WARRIOR - 16                                                                       TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 17 of 51 PageID #:
                                         13766




1           4.      Please produce Defendants’ credit card statements.
2
            RESPONSE:
3
            Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
4

5    evidence, unduly burdensome, harassing. This constitutes a premature attempt to engage in

6    collections activities before Plaintiff has obtained a judgment.
7

8
            5.      Please produce Lone Warrior’s Articles of Incorporation, Bylaws, Board Resolutions,
9

10   and other Corporate Records (not to include any public filings made with the State of Washington).
11
            RESPONSE:
12
            See Attached.
13

14

15          6.      Please produce Lone Warrior’s books and records, including but not limited to its
16
     financial statements, profit and loss statements, and other similar financial documents.
17
            RESPONSE:
18

19          Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
20
     evidence, unduly burdensome, harassing. This constitutes a premature attempt to engage in
21
     collections activities before Plaintiff has obtained a judgment. To the extent that Plaintiff is
22

23   seeking records that are unrelated to the claims asserted in the Complaint, have no relation to

24   the time-period specified by Plaintiff, and go beyond the scope of discovery, no such records
25
     will be produced.
26




                                                                                            ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                  2600 TWO UNION SQUARE
                                                                                            601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                          SEATTLE WA 98101-4000
     WARRIOR - 17                                                                           TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 18 of 51 PageID #:
                                         13767




1           Notwithstanding the foregoing objections, and without waiver of same: see attached.
2

3

4
            7.      Please produce all documents filed with or provided to the Tax and Trade Bureau
5
     (“TTB”) relating to Defendants’ Tobacco Products Business.
6

7
            RESPONSE:

8           Objection, vague, overbroad. The definition of “Tobacco Products Business” is
9
     inherently vague and overbroad.
10
            Notwithstanding the foregoing objection, Defendants did not file documents with or
11

12   provide documents to the TTB.
13

14
            8.      Please produce Defendants’ Contracts and non-privileged draft Contracts between
15

16
     and any of: (i) SIRCO, Diamond Mountain Manufacturing LLC, or Diamond Mountain Distributing,

17   (including any Affiliated Person of these persons), (ii) Jacobs (including any Affiliated Person
18
     thereof; and (iii) ERW (including any Affiliated Person).
19
            RESPONSE:
20

21          Objection, overbroad, unduly burdensome, harassing. Defendants are not subject to a
22   noncompetition restriction, and nothing in Plaintiff’s allegations precludes Defendants from
23
     engaging in a competitive business. Plaintiffs may not use this litigation as a guise to obtain
24

25
     confidential and proprietary information which could be used by KMT to obtain an unfair

26   competitive advantage against LWH. To the extent that Plaintiff is seeking records that are



                                                                                       ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                             2600 TWO UNION SQUARE
                                                                                       601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                     SEATTLE WA 98101-4000
     WARRIOR - 18                                                                      TELEPHONE 206 624-1230
                                                                                       Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 19 of 51 PageID #:
                                         13768




1    unrelated to the claims asserted in the Complaint, have no relation to the time-period specified
2
     by Plaintiff, and go beyond the scope of discovery, no such records will be produced. To the
3
     extent such information may be produced, it is subject to the confidential designation under
4

5    the current stipulated protective order, and may require Attorney’s Eyes Only Designation.

6           Notwithstanding the foregoing objections, and without waiver of same: see attached.
7

8

9

10

11
            9.      Please produce Defendants’ communications with ERW (including any Affiliated
12
     Person) related to a cigarette machine (see, e.g., YVT001-008), Tobacco Products, Tobacco Products
13

14   Business, or this dispute.

15          RESPONSE:
16
            Objection, vague, overbroad, not reasonably calculated to lead to the discovery of
17
     admissible evidence. The definition of “Tobacco Products Business” is inherently overbroad.
18

19   Further, any such documents are in the custody/control of another party or nonparty, such as
20
     Global Ventures, or Plaintiff itself. Finally, such information may be subject to the confidential
21
     designation under the current stipulated protective order, and may require Attorney’s Eyes
22

23   Only Designation.

24          Notwithstanding the foregoing objections, and without waiver of same: see attached.
25

26




                                                                                         ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                               2600 TWO UNION SQUARE
                                                                                         601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                       SEATTLE WA 98101-4000
     WARRIOR - 19                                                                        TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 20 of 51 PageID #:
                                         13769




1

2
            10.    Please produce Defendants’ communications with Jacobs relating to Tobacco
3
     Products, Tobacco Products Business, or this dispute.
4

5           RESPONSE:

6           Objection, vague, overbroad. To the extent that Plaintiff is seeking records that are
7
     unrelated to the claims asserted in the Complaint, have no relation to the time-period specified
8
     by Plaintiff, and go beyond the scope of discovery, no such records will be produced. The
9

10   definition of “Tobacco Products Business” is inherently overbroad. Further, any such
11
     documents are in the custody/control of another party or nonparty, such as Plaintiff itself.
12
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
13

14

15

16
            11.    Please produce Defendants’ communications with Frank Bayger relating to Tobacco
17
     Products, Tobacco Products Business, or this dispute.
18

19          RESPONSE:
20
            Objection, vague, overbroad. The definition of “Tobacco Products Business” is
21
     inherently overbroad.
22

23          Notwithstanding the foregoing objections, and without waiver of same: see attached.

24

25

26




                                                                                       ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                             2600 TWO UNION SQUARE
                                                                                       601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                     SEATTLE WA 98101-4000
     WARRIOR - 20                                                                      TELEPHONE 206 624-1230
                                                                                       Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 21 of 51 PageID #:
                                         13770




1

2
            12.    Please produce Defendants’ communications with SIRCO, Diamond Mountain
3
     Manufacturing, or Diamond Mountain Distributing (including any Affiliated Person of these entities)
4

5    relating to Lone Warrior, King Mountain, Tobacco Products, or the Tobacco Products Business.

6           RESPONSE:
7
            Objection, vague, overbroad. The definition of “Tobacco Products Business” is
8
     inherently overbroad.
9

10          Notwithstanding the foregoing objections, and without waiver of same: see attached.
11

12

13

14          13.    Please produce Defendants’ Contracts relating to the licensing of any Tobacco

15   Product, including Defendants’ Contracts relating to the licensing of any trademarks owned by
16
     Defendants.
17
            RESPONSE:
18

19          Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
20
     evidence, harassing. To the extent that Plaintiff is seeking records that are unrelated to the
21
     claims asserted in the Complaint, have no relation to the time-period specified by Plaintiff, and
22

23   go beyond the scope of discovery, no such records will be produced. Further, such information

24   may be subject to the confidential designation under the current stipulated protective order,
25
     and may require Attorney’s Eyes Only Designation.
26




                                                                                          ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                        SEATTLE WA 98101-4000
     WARRIOR - 21                                                                         TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 22 of 51 PageID #:
                                         13771




1           Notwithstanding the foregoing objections, and without waiver of same: see attached.
2

3
            14.    Please produce Defendants’ Contracts for any consulting related to Tobacco Products
4

5    or the Tobacco Products Business.

6           RESPONSE:
7
            Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
8
     evidence, harassing. To the extent that Plaintiff is seeking records that are unrelated to the
9

10   claims asserted in the Complaint, have no relation to the time-period specified by Plaintiff, and
11
     go beyond the scope of discovery, no such records will be produced. Further, such information
12
     may be subject to the confidential designation under the current stipulated protective order,
13

14   and may require Attorney’s Eyes Only Designation.

15          Notwithstanding the foregoing objections, and without waiver of same: attached.
16

17
            15.    Please produce Defendants’ Contracts relating to the manufacturing of any Tobacco
18

19   Product.
20
            RESPONSE:
21
            Objection, overbroad, unduly burdensome, not reasonably calculated to lead to the
22

23   discovery of admissible evidence. Defendants are not subject to a noncompetition restriction,

24   and nothing in Plaintiff’s allegations precludes Defendants from engaging in a competitive
25
     business. Plaintiffs may not use this litigation as a guise to obtain customer lists and other
26




                                                                                        ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                              2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                      SEATTLE WA 98101-4000
     WARRIOR - 22                                                                       TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 23 of 51 PageID #:
                                         13772




1    confidential information. To the extent that Plaintiff is seeking records that are unrelated to
2
     the claims asserted in the Complaint, have no relation to the time-period specified by Plaintiff,
3
     and go beyond the scope of discovery, no such records will be produced. To the extent such
4

5    information may be produced, it is subject to the confidential designation under the current

6    stipulated protective order, and may require Attorney’s Eyes Only Designation.
7
             Notwithstanding the foregoing objections, and without waiver of same: see attached.
8

9

10

11
             16.     Please produce Contracts (other than the employment contracts for Wheeler and
12
     James attached as Exhibit 1 to the Complaint) relating to King Mountain.
13

14           RESPONSE:

15           Objection, vague. In addition, such documents are likely in the custody/control of
16
     Plaintiff itself.
17
             Notwithstanding the foregoing objections, and without waiver of same: see attached.
18

19

20
             17.     Please produce Defendants’ travel records relating to the Tobacco Product Business.
21
             RESPONSE:
22

23           Objection, overly broad, unduly burdensome, not reasonably calculated to lead to the

24   discovery of admissible evidence, and harassing. In addition, the definition of “Tobacco
25
     Products Business” is inherently overbroad and potentially captures aspects of Defendants’
26




                                                                                          ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                        SEATTLE WA 98101-4000
     WARRIOR - 23                                                                         TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 24 of 51 PageID #:
                                         13773




1    business unrelated to this lawsuit. To the extent that Plaintiff is seeking records that are
2
     unrelated to the claims asserted in the Complaint, have no relation to the time-period specified
3
     by Plaintiff, and go beyond the scope of discovery, no such records will be produced. To the
4

5    extent such information may be produced, it is subject to the confidential designation under

6    the current stipulated protective order, and may require Attorney’s Eyes Only Designation.
7
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
8

9

10          18.    Please produce those documents evidencing any employment, consulting
11
     relationship, or similar affiliation between (i) Defendants and any of (ii) Gretchen Cox, Kai
12
     Gachupin, Tiburcio Rodriguez, or Katie Fiander.
13

14          RESPONSE:

15          See attached.
16

17
            19.    Please produce those documents (including task orders, invoices, and records of
18

19   payments) evidencing any payments relating to Gretchen Cox or Kai Gachupin.
20
            RESPONSE:
21
            Objection, overbroad, not reasonably calculated to lead to the discovery of admissible
22

23   evidence.

24          Notwithstanding the foregoing objections, and without waiver of same: see attached.
25

26




                                                                                       ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                             2600 TWO UNION SQUARE
                                                                                       601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                     SEATTLE WA 98101-4000
     WARRIOR - 24                                                                      TELEPHONE 206 624-1230
                                                                                       Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 25 of 51 PageID #:
                                         13774




1

2
            20.    Please produce Defendants’ communications with Gretchen Cox, Kai Gachupin, or
3
     Yakima Valley Transportation LLC (including Antonio Serrano) relating to this dispute, including
4

5    telephone records of same.

6           RESPONSE:
7
            Objection, overbroad, unduly burdensome, and not reasonably calculated to lead to the
8
     discovery of admissible evidence. The phrase “relating to this dispute” is unclear, undefined,
9

10   and overly broad.
11
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
12

13

14          21.    Please produce Defendants’ communications with Tiburcio Rodriguez and Katie

15   Fiander, from August 20, 2018 until they were hired or otherwise affiliated with Defendants.
16
            RESPONSE:
17
            Objection, vague, overbroad. “otherwise affiliated with” is vague and admits of
18

19   multiple definitions. Without further guidance from Plaintiffs as to the meaning of this term,
20
     it will be disregarded.
21
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
22

23

24

25
            22.    Please produce those documents relating to all work done by Mario Delgado on behalf
26




                                                                                          ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                        SEATTLE WA 98101-4000
     WARRIOR - 25                                                                         TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 26 of 51 PageID #:
                                         13775




1    of Lone Warrior.
2
            RESPONSE:
3
            See attached.
4

5

6           23.     Please produce those documents prior to September 8, 2018, regarding all work done
7
     by Tiburcio Rodriguez on behalf of Lone Warrior.
8
            RESPONSE:
9

10          See attached.
11

12
            24.     Please produce Lone Warrior’s retainer agreements with Barnhouse Keegan Solimon
13

14   & West.

15          RESPONSE:
16
            Objection. This request invades the attorney-client privilege.
17

18

19          25.     Please produce Defendants’ communications with Global Ventures from July 24,
20
     2018 until the present.
21
            RESPONSE:
22

23          See attached.

24

25

26




                                                                                        ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                              2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                      SEATTLE WA 98101-4000
     WARRIOR - 26                                                                       TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 27 of 51 PageID #:
                                         13776




1            26.     Please produce Defendants’ communications with Jamie Aburto (including but not
2
     limited to documents related to Wheeler’s purchase of Jaime Aburto’s house) from August 20, 2018
3
     until the present.
4

5            RESPONSE:

6            Objection. Overbroad, unduly burdensome, harassing. Documents regarding the
7
     private transaction between Defendant Wheeler and Jamie Aburto have no bearing on any
8
     issue in this lawsuit, the Complaint contains no allegations pertaining to Mr. Aburto, and
9

10   Plaintiff has utterly failed to explain how any such documents might be reasonably calculated
11
     to lead to the discovery of admissible evidence in this case. Further, such a request should be
12
     made directly to Defendant Wheeler, not to Lone Warrior/Defendant James.
13

14           Notwithstanding the foregoing objections, and without waiver of same: attached.

15

16
             27.     Please produce Defendants’ communications with Jaime Aburto relating Defendants’
17
     Tobacco Products Business.
18

19           RESPONSE:
20
             Objection, vague, overbroad. The definition of “Tobacco Products Business” is
21
     inherently overbroad and potentially captures aspects of Defendants’ business unrelated to
22

23   this lawsuit. To the extent that Plaintiff is seeking records that are unrelated to the claims

24   asserted in the Complaint, have no relation to the time-period specified by Plaintiff, and go
25
     beyond the scope of discovery, no such records will be produced.           To the extent such
26




                                                                                        ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                              2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                      SEATTLE WA 98101-4000
     WARRIOR - 27                                                                       TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 28 of 51 PageID #:
                                         13777




1    information may be produced, it is subject to the confidential designation under the current
2
     stipulated protective order, and may require Attorney’s Eyes Only Designation.
3
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
4

5

6

7
            28.     Please produce those documents evidencing Defendants’ purchase, ownership, or
8
     control of any machines to manufacture cigarettes, but not limited to any proof of payment, Contracts
9

10   for purchase, receipts, bills of landing, purchase orders, shipping records, and invoices.
11
            RESPONSE:
12
            See attached.
13

14

15          29.     Please produce documents evidencing Defendants’ sales, royalties, consulting
16
     payments, or any other payments Defendants’ received relating to Tobacco Products or their
17
     Tobacco Products Business.
18

19          RESPONSE:
20
            Objection, overbroad, unduly burdensome, harassing. Defendants are not subject to a
21
     noncompetition restriction, and nothing in Plaintiff’s allegations precludes Defendants from
22

23   engaging in a competitive business. In addition, the definition of “Tobacco Products Business”

24   is inherently overbroad and potentially captures aspects of Defendants’ business unrelated to
25
     this lawsuit. Plaintiffs may not use this litigation as a guise to obtain confidential and
26




                                                                                             ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                   2600 TWO UNION SQUARE
                                                                                             601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                           SEATTLE WA 98101-4000
     WARRIOR - 28                                                                            TELEPHONE 206 624-1230
                                                                                             Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 29 of 51 PageID #:
                                         13778




1    proprietary information which could be used by KMT to obtain an unfair competitive
2
     advantage against LWH. To the extent that Plaintiff is seeking records that are unrelated to
3
     the claims asserted in the Complaint, have no relation to the time-period specified by Plaintiff,
4

5    and go beyond the scope of discovery, no such records will be produced. To the extent such

6    information may be produced, it is subject to the confidential designation under the current
7
     stipulated protective order, and may require Attorney’s Eyes Only Designation.
8
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
9

10

11

12
            30.    Please produce Defendants’ communications with Yakima Valley Transportation
13

14   LLC (including but not limited to Antonio Serrano) relating to Tobacco Products (including the

15   shipment thereof) or a machine to manufacture cigarettes (including the shipment thereof).
16
            RESPONSE:
17
            Objection, overbroad, unduly burdensome, harassing. n addition, the definition of
18

19   “Tobacco Products” is inherently overbroad and potentially captures aspects of Defendants’
20
     business unrelated to this lawsuit. Plaintiffs may not use this litigation as a guise to obtain
21
     confidential and proprietary information which could be used by KMT to obtain an unfair
22

23   competitive advantage against LWH. To the extent that Plaintiff is seeking records that are

24   unrelated to the claims asserted in the Complaint, have no relation to the time-period specified
25
     by Plaintiff, and go beyond the scope of discovery, no such records will be produced. To the
26




                                                                                          ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                        SEATTLE WA 98101-4000
     WARRIOR - 29                                                                         TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 30 of 51 PageID #:
                                         13779




1    extent such information may be produced, it is subject to the confidential designation under
2
     the current stipulated protective order, and may require Attorney’s Eyes Only Designation.
3
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
4

5

6           31.     Please produce those documents (including invoices and task orders) evidencing any
7
     payments related to Tobacco Products or Defendants’ Tobacco Products Business (including
8
     documents relating to the sale, licensing fee, royalty fee, consulting payments, or any other payment).
9

10          RESPONSE:
11
            Objection, overbroad, unduly burdensome. Defendants are not subject to a
12
     noncompetition restriction, and nothing in Plaintiff’s allegations precludes Defendants from
13

14   engaging in a competitive business. In addition, the definition of “Tobacco Products Business”

15   is inherently overbroad and potentially captures aspects of Defendants’ business unrelated to
16
     this lawsuit. Plaintiffs may not use this litigation as a guise to obtain confidential and
17
     proprietary information which could be used by KMT to obtain an unfair competitive
18

19   advantage against LWH. To the extent that Plaintiff is seeking records that are unrelated to
20
     the claims asserted in the Complaint, have no relation to the time-period specified by Plaintiff,
21
     and go beyond the scope of discovery, no such records will be produced. To the extent such
22

23   information may be produced, it is subject to the confidential designation under the current

24   stipulated protective order, and may require Attorney’s Eyes Only Designation.
25
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
26




                                                                                             ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                   2600 TWO UNION SQUARE
                                                                                             601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                           SEATTLE WA 98101-4000
     WARRIOR - 30                                                                            TELEPHONE 206 624-1230
                                                                                             Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 31 of 51 PageID #:
                                         13780




1

2
            32.    Please produce those documents evidencing the purchase orders, task orders, receipts,
3
     shipping records, and bills of lading relating to Defendants’ Tobacco Products Business.
4

5           RESPONSE:

6           Objection, overbroad, unduly burdensome. Defendants are not subject to a
7
     noncompetition restriction, and nothing in Plaintiff’s allegations precludes Defendants from
8
     engaging in a competitive business. In addition, the definition of “Tobacco Products Business”
9

10   is inherently overbroad and potentially captures aspects of Defendants’ business unrelated to
11
     this lawsuit. Plaintiffs may not use this litigation as a guise to obtain confidential and
12
     proprietary information which could be used by KMT to obtain an unfair competitive
13

14   advantage against LWH. To the extent that Plaintiff is seeking records that are unrelated to

15   the claims asserted in the Complaint, have no relation to the time-period specified by Plaintiff,
16
     and go beyond the scope of discovery, no such records will be produced. To the extent such
17
     information may be produced, it is subject to the confidential designation under the current
18

19   stipulated protective order, and may require Attorney’s Eyes Only Designation.
20
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
21

22

23

24

25
            33.    Please produce Defendants’ communications relating to Lone Warrior or any
26




                                                                                          ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                        SEATTLE WA 98101-4000
     WARRIOR - 31                                                                         TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 32 of 51 PageID #:
                                         13781




1    Tobacco Products Business not involving King Mountain prior to August 20, 2018.
2
            RESPONSE:
3
            Objection, overbroad, vague. The definition of “Tobacco Products Business” is
4

5    inherently overbroad and potentially captures aspects of Defendants’ business unrelated to

6    this lawsuit. In addition, communications with “any” Tobacco Products Business is inherently
7
     overbroad in the scope of which businesses and subject matters might be captured (e.g.,
8
     personal receipts between Defendant and a grocery store which engages in the incidental sale
9

10   of tobacco products).
11
            Notwithstanding the foregoing objections, and without waiver of same: see attached.
12

13

14          34.    Please produce those documents evidencing any marketing by Defendants for their

15   Tobacco Product Business, including but not limited to marketing materials for the Mountain
16
     Heritage, Rainier, Chieftain, or Yakama.
17
            RESPONSE:
18

19          Objection, Defendants are not subject to a noncompetition restriction, and nothing in
20
     Plaintiff’s allegations precludes Defendants from engaging in a competitive business. Plaintiff
21
     may not use this litigation as a guise to obtain confidential and proprietary information which
22

23   could be used by KMT to obtain an unfair competitive advantage against LWH. To the extent

24   that Plaintiff is seeking records that are unrelated to the claims asserted in the Complaint, have
25
     no relation to the time-period specified by Plaintiff, and go beyond the scope of discovery, no
26




                                                                                         ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                               2600 TWO UNION SQUARE
                                                                                         601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                       SEATTLE WA 98101-4000
     WARRIOR - 32                                                                        TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 33 of 51 PageID #:
                                         13782




1    such records will be produced. To the extent such information may be produced, it is subject
2
     to the confidential designation under the current stipulated protective order, and may require
3
     Attorney’s Eyes Only Designation.
4

5           Notwithstanding the foregoing objections, and without waiver of same: see attached.

6

7
            35.     Please produce Defendants’ communications with the Puyallup Tribe (or any
8
     Affiliated Person thereof) relating to Tobacco Products or the Tobacco Products Business.
9

10          RESPONSE:
11
            Objection, vague, overbroad, unduly burdensome. Defendants are not subject to a
12
     noncompetition restriction, and nothing in Plaintiff’s allegations precludes Defendants from
13

14   engaging in a competitive business. Plaintiff makes no allegations pertaining to the Puyallup

15   tribe in its complaint, nor does Plaintiff attempt to explain how such documents are potentially
16
     relevant to any claim or defense in this suit. Plaintiffs may not use this litigation as a guise to
17
     obtain confidential and proprietary information which could be used by KMT to obtain an
18

19   unfair competitive advantage against LWH. To the extent that Plaintiff is seeking records that
20
     are unrelated to the claims asserted in the Complaint, have no relation to the time-period
21
     specified by Plaintiff, and go beyond the scope of discovery, no such records will be produced.
22

23   To the extent such information may be produced, it is subject to the confidential designation

24   under the current stipulated protective order, and may require Attorney’s Eyes Only
25
     Designation.
26




                                                                                          ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                        SEATTLE WA 98101-4000
     WARRIOR - 33                                                                         TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 34 of 51 PageID #:
                                         13783




1           In addition, the definition of “Tobacco Products Business” is inherently overbroad and
2
     potentially captures aspects of Defendants’ business unrelated to this lawsuit. Again, to the
3
     extent such information may be produced, it is subject to the confidential designation under
4

5    the current stipulated protective order, and may require Attorney’s Eyes Only Designation.

6           Notwithstanding the foregoing objections, and without waiver of same: see attached.
7

8

9

10          36.    Please produce Defendants’ communications with any entity that was, as of August
11
     20, 2018, an existing customer of King Mountain’s Tobacco Products from August 20, 2018 to the
12
     present.
13

14          RESPONSE:

15          Objection, Defendants are not subject to a noncompetition restriction, and nothing in
16
     Plaintiff’s allegations precludes Defendants from engaging in a competitive business. Plaintiff
17
     may not use this litigation as a guise to obtain confidential and proprietary information which
18

19   could be used by KMT to obtain an unfair competitive advantage against LWH. To the extent
20
     that Plaintiff is seeking records that are unrelated to the claims asserted in the Complaint, have
21
     no relation to the time-period specified by Plaintiff, and go beyond the scope of discovery, no
22

23   such records will be produced. To the extent such information may be produced, it is subject

24   to the confidential designation under the current stipulated protective order, and may require
25
     Attorney’s Eyes Only Designation.
26




                                                                                         ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                               2600 TWO UNION SQUARE
                                                                                         601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                       SEATTLE WA 98101-4000
     WARRIOR - 34                                                                        TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 35 of 51 PageID #:
                                         13784




1           Notwithstanding the foregoing objections, and without waiver of same: see attached.
2

3

4

5           37.    Please produce those documents relating to your interrogatory responses.

6           RESPONSE:
7
            Objection, overbroad, duplicative.
8
            Notwithstanding the foregoing objections, and without waiver of same: attached.
9

10

11
            38.    Please produce those documents related to your denial (or otherwise non-admission)
12
     of the following paragraphs of the Complaint:
13

14                 a.      Paragraph 4.8

15                 b.      Paragraph 4.15
16
                   c.      Paragraph 4.16
17
                   d.      Paragraphs 4.17-4.18
18

19                 e.      Paragraphs 4.19-4.21
20
                   f.      Paragraph 4.23
21
                   g.      Paragraph 4.39
22

23                 h.      Paragraph 4.40

24                 i.      Paragraph 4.41
25
                   j.      Paragraph 4.42-4.50
26




                                                                                        ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                              2600 TWO UNION SQUARE
                                                                                        601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                      SEATTLE WA 98101-4000
     WARRIOR - 35                                                                       TELEPHONE 206 624-1230
                                                                                        Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 36 of 51 PageID #:
                                         13785




1                  k.      Paragraph 4.72
2
                   l.      Paragraph 4.73-4.75
3
                   m.      Paragraph 4.76
4

5                  n.      Paragraph 4.78

6                  o.      Paragraph 4.80
7
                   p.      Paragraph 4.83
8
                   q.      Paragraph 4.84
9

10                 r.      Paragraph 5.4
11
                   s.      Paragraph 6.3
12
                   t.      Paragraph 6.4
13

14                 u.      Paragraphs 6.6-6.7

15                 v.      Paragraph 7.2
16
                   w.      Paragraph 8.1-8.2
17
                   x.      Paragraph 12.6
18

19                 y.      Paragraph 15.2
20
                   z.      Paragraph 16.2
21
            RESPONSE:
22

23          Defendants object that this request constitutes an impermissible attempt to require

24   Defendants to “put on a dress rehearsal of the trial,” and an improper request to Defendant to
25

26




                                                                                      ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                            2600 TWO UNION SQUARE
                                                                                      601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                    SEATTLE WA 98101-4000
     WARRIOR - 36                                                                     TELEPHONE 206 624-1230
                                                                                      Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 37 of 51 PageID #:
                                         13786




1    “state evidence upon which he intends to rely to prove any fact or facts.” See Weber v. Biddle,
2
     72 Wn.2d 22, 29 (1967).
3
            Defendants further object to this request for production as premature contention
4

5    interrogatory. Contention discovery is properly reserved for use towards the end of the

6    discovery period, and discovery into the issues presented in Plaintiff’s complaint is ongoing.
7
     See In re Convergent Technologies Securities Litigation, 108 F.R.D. 328, passim (N.D. Cal. Oct.
8
     28, 1985).
9

10          Notwithstanding the foregoing objections, and without waiver of same: see attached.
11
     Discovery is ongoing and continuous. This answer will be supplemented as necessary.
12
            39.    Please produce those documents relating to the following paragraphs of your
13

14   Counterclaims:

15                 a.      Paragraph 33
16
                   b.      Paragraph 43
17

18
                   c.      Paragraph 44

19                 d.      Paragraph 45
20
                   e.      Paragraph 48
21
            RESPONSE:
22

23          Defendants object that this request constitutes an impermissible attempt to require

24   Defendants to “put on a dress rehearsal of the trial,” and an improper request to Defendant to
25

26




                                                                                      ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                            2600 TWO UNION SQUARE
                                                                                      601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                    SEATTLE WA 98101-4000
     WARRIOR - 37                                                                     TELEPHONE 206 624-1230
                                                                                      Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 38 of 51 PageID #:
                                         13787




1    “state evidence upon which he intends to rely to prove any fact or facts.” See Weber v. Biddle,
2
     72 Wn.2d 22, 29 (1967).
3
            Defendants further object to this request for production as premature contention
4

5    interrogatory. Contention discovery is properly reserved for use towards the end of the

6    discovery period, and discovery into the issues presented in Plaintiff’s complaint is ongoing.
7
     See In re Convergent Technologies Securities Litigation, 108 F.R.D. 328, passim (N.D. Cal. Oct.
8
     28, 1985).
9

10          Notwithstanding the foregoing objections, and without waiver of same: see attached.
11
     Discovery is ongoing and continuous. This answer will be supplemented as necessary.
12

13

14

15          40.    Please produce Defendants’ communications (including any communication where
16
     you disparage or threaten any agent, consultant, attorney, or employee of King Mountain) between
17

18
     Defendants and King Mountain (including any employees, consultants, and agents of King

19   Mountain) from August 20, 2018 until the present.
20
            RESPONSE:
21
            Objection, harassing and misleading. Defendants object to any mischaracterization that
22

23   they “disparage[d] or threaten[ed] any agent, consultant, attorney, or employee of King

24   Mountain.”
25

26




                                                                                       ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                             2600 TWO UNION SQUARE
                                                                                       601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                     SEATTLE WA 98101-4000
     WARRIOR - 38                                                                      TELEPHONE 206 624-1230
                                                                                       Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 39 of 51 PageID #:
                                         13788




1           Notwithstanding the foregoing objections, and without waiver of same: Defendant is
2
     not aware of any responsive communication.
3

4

5           41.    Please produce communications with all King Mountain customers and prospective

6    customers.
7
            RESPONSE:
8
            Objection, vague, overbroad, unduly burdensome. In non-exclusive example,
9

10   “prospective” customers is not defined. Any potential customer for tobacco products in the
11
     open marketplace is a “prospective” customer of KMT, even if that “potential customer” never
12
     once interacted with KMT in any way. Defendants are not subject to a noncompetition
13

14   restriction, and nothing in Plaintiff’s allegations precludes Defendants from engaging in a

15   competitive business. Plaintiffs may not use this litigation as a guise to obtain customer lists
16
     and other confidential information. To the extent such information may be produced, it is
17
     subject to the confidential designation under the current stipulated protective order, and may
18

19   require Attorney’s Eyes Only Designation.
20
            In addition, this request lacks any temporal limitations, nor does it distinguish between
21
     “current” and “former” customers of KMT. Notwithstanding the foregoing objections, and
22

23   without waiver of same: see attached.

24

25

26




                                                                                       ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                             2600 TWO UNION SQUARE
                                                                                       601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                     SEATTLE WA 98101-4000
     WARRIOR - 39                                                                      TELEPHONE 206 624-1230
                                                                                       Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 40 of 51 PageID #:
                                         13789




1                                       I.GENERAL DEFINITIONS
2
            A.      The term “document” means all written or graphic matter, however produced, or
3
     reproduced, of every kind and description in your actual or constructive possession, custody, care or
4

5    control. This includes the complete original (or complete copy if the original is not available) and

6    each non-identical copy regardless of origin or location, including drafts. “Document” is intended to
7
     have the same meaning as in CR 34, including, without limitation: writings, correspondence,
8
     electronic mail (e-mail) messages, Internet messages, text messages, instant messages, web pages,
9

10   voicemails, information on Blackberry, iPhone, Android, Palm™ Pilots, iPads, or similar handheld
11
     digital assistants, smart phones, facsimiles, books, pamphlets, periodicals, reports, blueprints,
12
     sketches, laser discs, magnetic discs, magnetic strips, microfiche, invoices, statements, minutes,
13

14   purchase orders, contracts, vouchers, checks, charge slips, expense account reports, hotel charges,

15   receipts, working papers, memoranda, messages, notes, envelopes, business records, financial
16
     statements, agreements, leases, drawings, graphs, charts, drafts, maps, surveys, plats, statistical
17
     records, cost sheets, calendars, appointment books, diaries, time sheets or logs, telephone records or
18

19   logs, facsimile logs, photographs, sound tapes or recordings, films, tapes, computer printouts and any
20
     other data, including without limitation, data stored electronically or by other technical means for use
21
     with computers or otherwise from which information can be obtained or translated through detection
22

23   devices into reasonable usable form, or any other tangible thing that constitutes or contains matters

24   contained within the scope of CR 26(b)(1). Documents should be produced in their native form.
25

26




                                                                                             ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                   2600 TWO UNION SQUARE
                                                                                             601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                           SEATTLE WA 98101-4000
     WARRIOR - 40                                                                            TELEPHONE 206 624-1230
                                                                                             Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 41 of 51 PageID #:
                                         13790




1    Please note that documents may appear to have been “deleted” from a desktop computer; however,
2
     they are not necessarily irretrievable.
3
            B.      The term “communication” shall include every means or manner of meeting,
4

5    telephone call, conversation, letter, email, text messages, posting on social media, memorandum,

6    voicemail, document, notes or logs documenting communications, or other form of communication,
7
     whether verbal or nonverbal.
8
            C.      The phrases “identify” or “describe” mean to set out every aspect of every fact,
9

10   circumstance, act, omission, or course of conduct known to the party to whom these requests are
11
     directed and relating in any way to the matter inquired about, including, without limitation, the date
12
     and place thereof, the identity of each person present thereat, connected therewith, or who has
13

14   knowledge thereof, the identity of all writings relevant thereto, and if anything was said by any

15   person, the identity of each such person and each such oral statement, and, if the oral statement in
16
     whole or in part constituted or was contained or reported, summarized, or referred to in any writing,
17
     the identity of each such writing.
18

19          D.      The words “concerning” (and its variations), “regarding” (and its variations) and
20
     “relating” (and its variations) and “referring” and “reflecting” are used in their broadest sense and
21
     mean constituting, defining, containing, embodying, identifying, stating, supporting, concerning,
22

23   dealing with, or in any way pertaining to.

24          E.      The term “King Mountain” shall mean plaintiff King Mountain Tobacco Company,
25
     Inc.; the term “Lone Warrior” defendant Lone Warrior Holdings, Inc., including any Affiliated
26




                                                                                            ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                  2600 TWO UNION SQUARE
                                                                                            601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                          SEATTLE WA 98101-4000
     WARRIOR - 41                                                                           TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 42 of 51 PageID #:
                                         13791




1    Persons; the term “Wheeler” means defendant Kamiakin Wheeler, including any Affiliated Persons
2
     (including any entities owned or controlled by Wheeler); the term “James” means defendant Kanim
3
     James, and any Affiliated Persons; and the term “Defendants” means defendants Lone Warrior,
4

5    Wheeler, and James.

6           F.      The term “SIRCO” shall mean the Susanville Indian Racheria Corporation (as
7
     referenced in paragraph 4.13 of the Complaint) and shall include all Affiliated Persons; the term
8
     “Diamond Mountain Manufacturing” shall mean Diamond Mountain Manufacturing, LLC (as
9

10   referenced in paragraph 4.13 of the Complaint) and shall include all Affiliated Persons; and the term
11
     “Diamond Mountain Distributing” shall mean Diamond Mountain Distributing, an affiliated entity
12
     with SIRCO and Diamond Mountain Manufacturing and shall include all Affiliated Persons.
13

14          G.      The term “Jacobs” shall mean Jacobs Tobacco Company (as referenced in paragraph

15   4.23 of the Complaint) and shall include all Affiliated Persons.
16
            H.      The term “ERW” shall mean ERW Enterprises, Inc., ERW Wholesale, Iroquois
17
     Wholesale, or Eric R. White (including any Affiliated Person of these persons).
18

19          I.      The term “Contracts” shall be given the broadest meaning possible, and refer to any
20
     agreement (whether written or oral).
21
            J.      The term “Tobacco Product” shall be given the broadest meaning possible, including
22

23   but not limited to cigarettes, tobacco for use in rolled cigarettes, and any other product containing

24   tobacco.
25

26




                                                                                           ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                 2600 TWO UNION SQUARE
                                                                                           601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                         SEATTLE WA 98101-4000
     WARRIOR - 42                                                                          TELEPHONE 206 624-1230
                                                                                           Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 43 of 51 PageID #:
                                         13792




1              K.   The term “Tobacco Product Business” means any business involved in Tobacco
2
     Products, including but not limited through the sale of Tobacco Products, distribution of Tobacco
3
     Products, licensing of Tobacco Products, marketing of Tobacco Products, or consulting with respect
4

5    to any aspect of Tobacco Products.

6              L.   The term “person” is defined as any natural person or any legal entity, including,
7
     without limitation, any business or governmental entity or association.
8
               M.   The terms “all,” “any,” and “each” shall each be construed as encompassing any and
9

10   all.
11
               N.   The connectives “and” and “or” shall be construed either disjunctively or
12
     conjunctively as necessary to bring within the scope of the discovery request all responses that might
13

14   otherwise be construed to be outside of its scope.

15             O.   The use of the word “including” shall not be interpreted as a limitation and, instead,
16
     shall be interpreted as “including but not limited to.”
17
               P.   The use of the singular form of any word includes the plural and vice versa.
18

19             Q.   The term “Affiliated Person” includes all employees, consultants, agents,
20
     representatives, entities, subsidiaries, parents, or other persons acting by or on your or a person’s
21
     behalf.
22

23

24

25

26




                                                                                            ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                  2600 TWO UNION SQUARE
                                                                                            601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                          SEATTLE WA 98101-4000
     WARRIOR - 43                                                                           TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 44 of 51 PageID #:
                                         13793




1                    II. INSTRUCTIONS WITH RESPECT TO INTERROGATORIES
2
            A.      Pursuant to CR 26 and 33, you are requested and required, within thirty (30) days after
3
     service of these Interrogatories, to serve upon Curt Roy Hineline, Baker & Hostetler LLP, 999 Third
4

5    Avenue, Suite 3600, Seattle, WA 98104, answers or objections to the Interrogatories propounded in

6    the manner, substance, and form provided for in CR 33.
7
            B.      If you are unable to answer the Interrogatories completely, please so state and answer
8
     to the extent possible, setting forth the reasons for your inability to answer more fully, and state
9

10   whatever knowledge or information you do in fact have concerning the unanswered portion(s).
11
            C.      Whenever you are asked the identity of or to identify a person or entity, and whenever
12
     an answer to an Interrogatory contains a reference to a person or entity, please state with respect to
13

14   each such person:

15                  1. Its, his or her name and contact information including current and former residence
16
                         addresses, telephone numbers, and emails;
17
                    2. Its, his or her current business affiliation and titles;
18

19                  3. Its, his or her current and past business addresses; and
20
                    4. the business affiliation, business address, and the current title of such person or
21
                         entity with respect to the business, organization, or entity with which he or she
22

23                       was associated and the capacity in which he or she acted in connection with the

24                       subject matter of these interrogatories.
25

26




                                                                                            ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                  2600 TWO UNION SQUARE
                                                                                            601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                          SEATTLE WA 98101-4000
     WARRIOR - 44                                                                           TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 45 of 51 PageID #:
                                         13794




1           D.      Whenever you are asked the identity of or to identify a document, and whenever you
2
     refer to a document, or whenever the answer to an Interrogatory contains a reference to a document,
3
     please append a copy of the document to your answers to these Interrogatories. If you are unwilling
4

5    to do so, with respect to each document, please state the following:

6                   1. its nature (e.g., letter, memorandum, photograph, etc.);
7
                    2. its title or designation;
8
                    3. the date it bears;
9

10                  4. the name, title, business affiliation, and business address of the person preparing
11
                        it and the person executing it;
12
                    5. a statement of the subject and substance of the document;
13

14                  6. a precise description of the place where such document is presently kept,

15                      including:
16
                        a. the title or the description of the file in which such document would be
17
                            found, and
18

19                      b. the exact location of such file;
20
                    7. the name, title, business affiliation, and business address of each person who
21
                        presently has custody of such document; and
22

23                  8. whether you claim any privilege as to such document and, if so, a precise

24                      statement of the facts upon which said claim of privilege is based.
25

26




                                                                                              ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                    2600 TWO UNION SQUARE
                                                                                              601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                            SEATTLE WA 98101-4000
     WARRIOR - 45                                                                             TELEPHONE 206 624-1230
                                                                                              Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 46 of 51 PageID #:
                                         13795




1            E.      Unless otherwise stated, the time period for these discovery requests is July 1, 2016
2
     until the present.
3
             F.      Unless otherwise stated, each interrogatory is directed towards each Defendant. Each
4

5    Defendant shall provide his or its own answer and verification.

6          III.    INSTRUCTIONS WITH RESPECT TO REQUESTS FOR PRODUCTION
7
             A.      Pursuant to CR 26 and 34, the requested documents and things should be served no
8
     later than thirty (30) days after service hereof. Please deliver the requested documents and things to
9

10   Curt Roy Hineline, Baker Hostetler LLP, 999 Third Avenue, Suite 3600, Seattle, WA 98104.
11
             B.      You are requested to produce all documents as they are kept in their native form in the
12
     ordinary course of business, with any identifying labels, file markings, or similar identifying features.
13

14           C.      If any portion of a document is responsive, produce the entire document.

15           D.      If there are no documents responsive to any particular request, state so in writing.
16
             E.      If any document is withheld from production on the ground of privilege: (1) identify
17
     the nature of the privilege (including work product) which is being claimed; and (2) provide the
18

19   following: (i) the type of document, e.g., letter or memorandum; (ii) the general subject matter of the
20
     document; (iii) the date of the document; and (iv) such other information as is sufficient to identify
21
     the document for a subpoena duces tecum, including, where appropriate, the author of the document,
22

23   the addressee(s) of the document, and any other recipient(s) shown in the document, and, where not

24   apparent, the relationship of the author, addressee(s), and recipient(s) to each other.
25

26




                                                                                               ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                     2600 TWO UNION SQUARE
                                                                                               601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                             SEATTLE WA 98101-4000
     WARRIOR - 46                                                                              TELEPHONE 206 624-1230
                                                                                               Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 47 of 51 PageID #:
                                         13796




1            F.      If any document called for in any of the Requests for Production has been destroyed,
2
     lost, misplaced, stolen, or for some other reason is no longer within your custody or control, please
3
     provide the following: (i) the type of document, e.g., letter or memorandum; (ii) the general subject
4

5    matter of the document; (iii) the date of the document; (iv) the names and addresses of all persons or

6    entities that received a copy of the document; (v) to the best of your recollection, a summary of the
7
     information, in as much detail as possible, contained in the document, (vi) the reason for the
8
     destruction, loss, misplacement, theft, or other explanation by which the document is no longer in
9

10   your possession, custody, or control, and (vii) whether any other document exists that pertains to or
11
     references the destroyed, lost, misplaced, stolen, or otherwise missing document.
12
             G.      Unless otherwise stated, the time period for these discovery requests is July 1, 2016
13

14   until the present.

15           H.      Unless otherwise stated, each request for production is directed towards each
16
     Defendant.
17
                              IV.    DUTY TO SUPPLEMENT RESPONSES
18

19           CR 26(e) imposes upon you an affirmative duty to supplement any of your responses to the
20
     foregoing discovery requests in the event that you should subsequently discover that any of your
21
     responses are incorrect, incomplete, misleading, or no longer correct, or in the event you acquire
22

23   access to any documents, things, or information prior to the time of the trial that would make any of

24   your initial Answers and Response to any of these discovery requests incorrect, misleading, or
25
     incomplete in light of such additional documents, things, or information.
26




                                                                                            ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                  2600 TWO UNION SQUARE
                                                                                            601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                          SEATTLE WA 98101-4000
     WARRIOR - 47                                                                           TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 48 of 51 PageID #:
                                         13797




1           DATED this 11th day of March, 2020.
2
                                                  Respectfully submitted,
3
                                                  BAKER & HOSTETLER LLP
4

5
                                                  s/ Curt Roy Hineline
6                                                 Curt Roy Hineline, WSBA No. 16317
                                                  999 Third Avenue, Suite 3600
7
                                                  Seattle, WA 98104-4040
8                                                 Tel: (206) 332-1101
                                                  Fax: (206) 624-7317
9                                                 chineline@bakerlaw.com
10                                                Attorney for Plaintiff

11                                                Paul Levine
12
                                                  Marc Antonetti
                                                  Washington Square
13                                                1050 Connecticut Ave N.W. Suite 1100 Washington,
                                                  DC 20036-5403
14
                                                  Tel: (202) 861-1500
15                                                Fax: (202) 861-1983
                                                  pmlevine@bakerlaw.com
16
                                                  mantonetti@bakerlaw.com
17                                                Pro Hac Attorneys for Plaintiff

18

19

20

21

22

23

24

25

26




                                                                                      ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                            2600 TWO UNION SQUARE
                                                                                      601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                    SEATTLE WA 98101-4000
     WARRIOR - 48                                                                     TELEPHONE 206 624-1230
                                                                                      Fax 206 340-2563
DocuSign Envelope ID: 8717C13C-4044-469A-897E-DEB91A6A3F5C
            Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 49 of 51 PageID #:
                                                13798




       1                                         ATTORNEY CERTIFICATION
       2
                     The undersigned attorney certifies that he or she has read Defendant’s answers and responses
       3
            to Plaintiff’s First Set of Interrogatories and Requests for Production and they are in compliance with
       4

       5    CR 36.

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26




                                                                                                    ATTORNEYS AT LAW
             PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                  2600 TWO UNION SQUARE
                                                                                                    601 UNION STREET
             FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                          SEATTLE WA 98101-4000
             WARRIOR - 49                                                                           TELEPHONE 206 624-1230
                                                                                                    Fax 206 340-2563
DocuSign Envelope ID: 8717C13C-4044-469A-897E-DEB91A6A3F5C
            Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 50 of 51 PageID #:
                                                13799




       1                                                     VERIFICATION
       2
                     Kamiakin Wheeler declares and says:
       3
                     I am an officer for Defendant Lone Warrior Holdings, Inc. in the above-entitled cause; I have
       4

       5    read the foregoing Interrogatories and Requests for Production, know the contents thereof, and

       6    believe the same to be true.
       7
                     I declare under penalty of perjury under the laws of the State of Washington that the foregoing
       8
            is true and correct.
       9

      10             SIGNED at Yakama Indian Reservation, this 27th day of May, 2020.
      11

      12
                                                               __________________________________
      13                                                       Kamiakin Wheeler
      14                                                       Title: Officer

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26




                                                                                                     ATTORNEYS AT LAW
             PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                                   2600 TWO UNION SQUARE
                                                                                                     601 UNION STREET
             FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                           SEATTLE WA 98101-4000
             WARRIOR - 50                                                                            TELEPHONE 206 624-1230
                                                                                                     Fax 206 340-2563
     Case 2:12-cv-06276-JS-SIL Document 259-4 Filed 07/17/20 Page 51 of 51 PageID #:
                                         13800




1

2                                     DECLARATION OF SERVICE
3
            Mark A. Washburn, under penalty of perjury under the laws of the State of Washington,
4
     hereby declares that on this 27th day of May, 2020, I caused a copy of the foregoing document to be
5

6    delivered via e-mail to the following attorneys of record:
7
     Paul M. Levine
8    Marc Antonetti
     Curt Roy Hineline
9    BAKER & HOSTETLER LLP
10   999 Third Avenue, Suite 3600
     Seattle, WA 98104-4040
11

12
             DATED and SIGNED this 27th day of May 2020, at Seattle, Washington.

13

14
                                                          s/Mark A. Washburn                    n
15                                                        MARK WASHBURN
                                                          Paralegal
16

17

18

19

20

21

22

23

24

25

26




                                                                                         ATTORNEYS AT LAW
     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUESTS                               2600 TWO UNION SQUARE
                                                                                         601 UNION STREET
     FOR PRODUCTION OF DOCUMENTS TO DEFENDANT LONE                                       SEATTLE WA 98101-4000
     WARRIOR - 51                                                                        TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
